DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10 is allowed pending objections. The art of record fails to disclose or fairly teach a video recorder coupled to the reel housing, the video recorder comprising a camera and a storage port, the camera being coupled to the front side of the reel housing, the camera having a cover dome to protect the camera, the storage port being coupled through the right side of the reel housing, the storage port being in operational communication with the camera, the storage port being configured to receive a memory card together with a speaker coupled to the reel housing, the speaker being coupled within the inner cavity adjacent the speaker grille aperture, the speaker being in operational communication with the CPU in conjunction with the claim as a whole.
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 10 is objected to because of the following informalities:  the recited CPU feature should terminate in a semicolon to distinguish the recited features from the speaker features.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16 on page 3 and 18 on page 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The recitation power source in the claims is NOT interpreted as a means plus function limitation as power source is a term of art known to one of ordinary skill in the art as such. 
Further, the reel housing having a removable top, a front side, a back side, a right side, a left side, and a bottom side directions are interpreted relative to the reel itself, such as would be generally known to a reel user when reel is coupled to a fishing rod, but clarification of the terms top, front, back, right, left and bottom is encouraged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Terauchi (US 2005/0247809) in view of Brown (US 8,833,689), in further view of Alvarez (US 8,579,222) and Trell (US 2010/0170977).

Regarding claim 1, discloses an automatic media integrated fishing reel (Abstract, paragraph 0106 display 137 provides automatic media by output)  comprising: a reel housing, (paragraph 0071 reel frame body has housing plates, and housing generally-see figure 1) the reel housing having an inner cavity, (paragraph 0071 housing defines an interior cavity containing a line spool) a front side, (shown figure 1, display on front side nearest user) a back side, (necessary per figure 1, back side opposing front side) a right side, (paragraph 0071 right side with sideplate) a left side, (paragraph 0071 left side with sideplate) and a bottom side; (reel will have bottom of housing to couple to pole-shown figure 10) a line spool coupled to the reel housing, (paragraph 0071 line spool connected to housing by spool shaft) the line spool being coupled within the inner cavity, (paragraph 0071 line spool positioned between left/right housing plates in spool cavity) the line spool being configured to receive a fishing line; (paragraph 0073 line spool holds fishing line) a motor coupled to the line spool, (paragraph 0073 motor for winding, paragraph 0072 connected to line spool by transmission) the motor winding and alternatively unwinding the fishing line on the line spool; (paragraph 0075 motor rotates in forward and reverse, effecting winding/unwinding) a plurality of control buttons coupled to the reel housing, (paragraph 0107 control buttons, 0116 power lever per paragraphs 0118 and 0119 may be in the form of a power switch, all on reel housing) the plurality of control buttons being coupled to the front side proximal the bottom side, (shown figure 1 facing user on front side, adjacent reel bottom) the plurality of control buttons being in operational communication with the motor; (paragraphs 0115 and 0116 power lever controls motor) and a CPU coupled to the reel housing, (paragraph 0104 microcomputer/CPU coupled to reel housing by connections to motor/switches) the CPU being coupled within the inner cavity, (paragraph 0106 microcomputer seems to be in/around control box 123 interior to reel housing) the CPU being in operational communication with each of the motor, (paragraph 0097 microcomputer/CPU controls motor) the power source, (paragraph 0091 operational microcomputer requires power coupling to power source) the plurality of control buttons. (paragraph 0097 CPU in communication with power lever, and other button-per paragraph 0107)
Terauchi fails to identically disclose the reel housing having a removable top, the removable top having a line aperture extending through to the inner cavity; a base coupled to the reel housing, the base being configured to attach to a fishing pole; a power source coupled to the reel housing, the power source being coupled within the inner cavity, the power source being in operational communication with the motor; a video recorder coupled to the reel housing, and CPU being in operational communication with the video recorder.
However, Brown teaches the reel housing having a removable top, the removable top having a line aperture extending through to the inner cavity; (shown figure 4 spincast reel has removable spincast reel top with line aperture) a base coupled to the reel housing, the base being configured to attach to a fishing pole. (Abstract, reel foot attached to reel housing is same)
It would have been obvious to one of ordinary skill in the art before the effective fining date of the instant application to apply the reel form factor of Brown to Terauchi because removable tops and reel bases are well known reel components. 
	Alvarez teaches a power source coupled to the reel housing, (column 2, lines 50-60 batteries 32 stored in reel housing) the power source being coupled within the inner cavity, (column 2, lines 50-60 batteries 32 stored in reel housing) the power source being in operational communication with the motor; (shown figure 4 batteries 32 connected to motor via switch connection) a video recorder coupled to the reel housing. (shown figure 4 at 90, column 3, lines 65-67 camera coupled to reel housing)
	It would have been obvious to apply Alvarez to Terauchi because Alvarez teaches its integrated reel system provides a motorized fishing reel device that is ergonometric and easy to operate, while inexpensive to manufacture and maintain while retaining its effectiveness. (column 1, lines 15-26)
Finally, Trell teaches CPU being in operational communication with the video recorder. (paragraph 0023 reel CPU processes camera images)
It would have been obvious to apply the teaching of a CPU connected reel camera per Trell to the combination of Terauchi and Alvarez because Trell teaches to connect provide and connect a reel camera to a reel CPU to provide CPU data feedback for electric reel operation, (paragraphs 0010 and 0028) to provide low cost detection for loss of line and warn/interrupt emergencies. (paragraphs 0011 and 0028)
Regarding claim 6, Terauchi teaches control buttons ... being hemispherical, (shown figure 1, control buttons 141/143 generally hemispherical-that is rounded) but fails to identically disclose the cast button and reel-in button as recited.
However, Brown teaches the plurality of control buttons comprising a cast button and a reel-in button, (figure 4, cast out button at back of spinner reel, column 2, lines 45-65 pushbutton 42 is reel-in button actuating motor for reel-in, while external to reel housing, Terauchi discloses integrated control buttons on reel) the cast button releasing the motor to allow the fishing line to be cast out, (figure 4, cast out button at back of spinner reel is for cast out) the reel-in button activating the motor to reel in the fishing line. (column 2, lines 45-65 pushbutton 42 is reel-in button actuating motor for reel-in)
Same rationale for combining and motivation as per claim 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terauchi in view of Brown, in further view of Alvarez and Trell, in yet further view of Campbell (US 2018/0146122)

Regarding claim 5, each of Terauchi, Brown, Alvarez and Trell fail to disclose the recited; however, Campbell teaches the camera having a cover dome, the cover dome protecting the camera. (paragraph 0020 lens 112 is hemispherical dome over camera)
It would have been obvious to one of ordinary skill in the art to use the camera dome lens arrangement of Campbell with Tell because Trell teaches to use general known digital cameras as its camera (paragraph 0020) and Campbell teaches teaches use of hemispherical covering lens has the advantage of a hemispherical field of view. (paragraph 0020)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wachob (US 2018/0055031) discloses a computerized fishing rod/reel assembly.
Beckham (US 2009/0095835) discloses an interior reel camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        April 18, 2021